 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6

 7

 8   DEBRA BERRY,                                     Case No. 1:16-cv-00411-LJO-EPG

 9                     Plaintiff,                     ORDER GRANTING IN PART
                                                      DEFENDANTS’ EX PARTE
10          v.                                        APPLICATION TO MODIFY THE
                                                      SCHEDULING ORDER OR, IN THE
11                                                    ALTERNATIVE, TO SHORTEN THE
12   YOSEMITE COMMUNITY COLLEGE                       TIME TO HEAR A NOTICED
     DISTRICT, a Public Educational                   MOTION TO MODIFY THE
13   Institution, Junior College, et al.,             SCHEDULING ORDER

14                     Defendants.
                                                      (ECF No. 46)
15

16
                               EASTERN DISTRICT OF CALIFORNIA
17

18

19          Debra Berry (“Plaintiff”) is proceeding pro se and in forma pauperis with this civil rights

20   action pursuant to 42 U.S.C. § 1983 and Title VI of the Civil Rights Act of 1964, 42 U.S.C. §

21   2000d. On March 25, 2016, Plaintiff commenced this action by filing a Complaint against

22   Yosemite Community College District, Modesto Junior College, Bryan Justin Marks, Jacqueline

23   Jordan (erroneously sued as “Jackie Jorden”), Ellen Dambrosio (erroneously sued as “Ellen

24   Bambrosia”), Iris Caroll (erroneously sued as “Iris Carol”), and Brandon McCarty (erroneously

25   sued as “Granden McCarthy”) (collectively “Defendants”). (ECF No. 1).

26          On January 22, 2018, the court issued a Scheduling Order, setting the following dates and

27   deadlines:
                   Discovery Deadlines:
28                       Non-Expert: 11/16/2018
                                                     1
 1                           Expert: 3/8/2019
                     Expert Disclosure Deadlines:
 2                           Filing: 12/14/2018
 3                           Supplemental/Rebuttal: 1/11/2019
                     Motion Deadlines:
 4                           Non-Dispositive:
                                     Filing: 4/5/2019
 5                           Dispositive:
                             Filing: 5/10/2019
 6                           Hearing: 6/27/2019 at 8:30 am, Courtroom 4
 7                   Pretrial Conference:
                             8/8/2019 at 8:30am, Courtroom 4
 8                   Jury Trial:
                             11/5/2019 at 8:30 am, Courtroom 4 (7 - 10 days)
 9
     (ECF No. 28).
10
            On November 28, 2018, Defendants filed an ex parte application to further modify the
11
     Scheduling Order in this action. (ECF No. 44). Good cause appearing, the Court modified the
12
     deadlines for initial expert disclosure, expert rebuttal/supplemental expert disclosure, expert
13
     discovery and non-dispositive motion filing, but left unchanged the dates and deadlines for
14
     dispositive motion filing, a dispositive motion hearing, a pretrial conference, and the jury trial.
15
     (ECF No. 45).
16
            On December 7, 2018, Defendants filed a second ex parte application to further modify
17
     the Scheduling Order in this action or, in the alternative, to shorten the time to hear a noticed
18
     motion to modify the Scheduling Order. (ECF No. 46). Defendants seek a three-month
19
     extension of the dates in the Scheduling Order as follows:
20                                       Current Date                    Requested New Date
     Initial Expert Disclosure           January 14, 2019                April 15, 2019
21
     Initial Expert Disclosure:          February 11, 2019               May 13, 2019
22   Expert Rebuttal/Supplemental:       April 8, 2019                   July 8, 2019
     Expert Discovery:                   May 6, 2019                     August 6, 2019
23   Non-Dispositive Motion Filing:      May 10, 2019                    August 12, 2019
     Dispositive Motion Filing:          June 27, 2019                   September 27, 2019
24   Dispositive Motion Hearing:         August 8, 2019                  November 8, 2019
     Pretrial Conference:                November 5, 2019                February 5, 2020
25
     Jury Trial:
26
     Defendants explain that they are seeking to further modify the Scheduling Order because Plaintiff
27
     refused to answer approximately one quarter of the questions asked of her in her deposition on
28
                                                       2
 1   December 5, 2018, including questions regarding her injuries and damages, and Defendants
 2   intend to file a motion to compel Plaintiff’s testimony. Defendants state that the requested three-
 3   month extension is their estimate for the time needed to compel and take the remainder of
 4   Plaintiff’s incomplete deposition.
 5          Initially, as Defendants have notified the Court that they intend to file a motion to compel,
 6   the Court sets the following briefing schedule for the prospective motion to compel. A motion to
 7   compel hearing is set for January 25, 2019 at 1:30 p.m. in Courtroom 10. Defendants shall file
 8   their motion to compel by no later than January 4, 2019. Plaintiff shall file any opposition to the
 9   motion to compel by no later than January 11, 2019, and Defendants shall file any reply by no
10   later than January 18, 2019.
11          The Court finds good cause to modify the Scheduling Order. However, the Court does not
12   find good cause to extend the schedule by three months. Furthermore, due to the impacted
13   calendar of the assigned district judge, the dates for the dispositive motion filing, pretrial
14   conference, and the jury trial cannot be modified, and must remain unchanged. Accordingly, the
15   Scheduling Order is further modified as follows:
                                   Current Date              Requested Date         New Date
16   Initial Expert Disclosure:    January 14, 2019          April 15, 2019         February 25, 2019
17   Expert
     Rebuttal/Supplemental:        February 11, 2019         May 13, 2019           March 25, 2019
18   Expert Discovery Cut-off:     April 8, 2019             July 8, 2019           April 29, 2019
     Non-Dispositive Motion
19   Filing:                       May 6, 2019               August 6, 2019         May 6, 2019
     Dispositive Motion Filing:    May 10, 2019              August 12, 2019        May 28, 2019
20
     Dispositive Motion Hearing: June 27, 2019               September 27, 2019     June 27, 2019
21   Pretrial Conference:          August 8, 2019            November 8, 2019       August 8, 2019
     Jury Trial:                   November 5, 2019          February 5, 2020       November 5, 2019
22
            The parties should consider this schedule to be firm. The Court has attempted to give the
23
     parties as much time as possible, while keeping the trial and associated dates.
24

25   IT IS SO ORDERED.
26
        Dated:     December 11, 2018                             /s/
27                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                        3
